Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin Raudebaugh on February 23, 2022.  
The application has been amended as follows:
Claim 9 is amended as follows:
9.	(Currently Amended) A graft copolymer complex, comprising:
	a graft copolymer comprising a conjugated diene-based polymer and units derived from an aromatic vinyl-based monomer and units derived from an alkyl (meth)acrylate-based monomer graft-polymerized with the conjugated diene-based polymer; and
	a compound derived from an imidazole-based ionic compound,
wherein the compound derived from the imidazole-based ionic compound is [[comprised]] present in an amount of 1 to 7 parts by weight based on 100 parts by weight of the graft copolymer.

Claim 11 is amended as follows:
present in an amount of 2.0 to 5.0 parts by weight based on 100 parts by weight of the graft copolymer.

3.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depends from claim 1; reads as “The method of claim 1”.
Claim 4 becomes Claim 3, which depends from claim 1; reads as “The method of claim 1”.
Claim 5 becomes Claim 4, which depends from claim 1; reads as “The method of claim 1”.
Claim 6 becomes Claim 5, which depends from claim 1; reads as “The method of claim 1”.
Claim 7 becomes Claim 6, which depends from claim 1; reads as “The method of claim 1”.
Claim 8 becomes Claim 7, which depends from claim 1; reads as “The method of claim 1”.
Claim 9 becomes Claim 8.
Claim 11 becomes Claim 9, which depends from claim 8, reads as “The graft copolymer complex of claim 8”. 
Claim 12 becomes Claim 10, which depends from claim 8, reads as “The graft copolymer complex of claim 8”.
Claim 13 becomes Claim 11, which depends from claim 8, reads as “The graft copolymer complex of claim 8”.
Claim 14 becomes Claim 12, which depends from claim 8, reads as “The graft copolymer complex of claim 8”.
Claim 15 becomes Claim 13, which depends from claim 8, reads as “A thermoplastic resin composition, comprising the graft copolymer complex according to claim 8”.


Reasons for Allowance
4.	Claims 1 and 9 were amended to include the limitations of cancelled original claims 2 and 10, respectively.  Written descriptive support for this amendment can also be found in page 13, lines 1-5, of the specification as originally filed.
	New claim 16 was also added, which is supported at page 5, lines 5-12 and page 13, lines 9-15, of the specification as originally filed. 
	Thus, no new matter is present.
	See Claim Amendment filed 01/25/2022. 
5.	The claim objection set forth in paragraph 2 of the prior Office action mailed 11/12/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 14 to correct its informality.  Written descriptive support for this amendment is found at page 15, lines 16-18 of the specification as originally filed.
	See Claim Amendment filed 01/25/2022. 
6.	The present claims are allowable over the prior art references of record, namely Choi et al. (WO 2016/072632; utilizing US 2017/02603841 as its English equivalent) and Galimberti et al. (“Multifunctional Use of Ionic Liquids in Natural Rubber Based Compounds” Rubber World, 2015, vol. 253, no. 2, pages 29-337)2.
7.	Upon further in consideration of applicants’ arguments provided at Pages 5-7 of their Remarks filed 01/25/2022, the 103 rejection set forth in paragraph 3 of the prior Office action mailed 11/12/2021 is no longer applicable and thus, withdrawn.  Specifically, none of these 
	Accordingly, claims 1, 3-9, and 11-16 are deemed allowable over the prior art references of record.	

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 05/28/2020.
        2 Cited in the IDS submitted by applicants on 05/23/2019.